Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14, drawn to the special technical feature of a method of treating a cancer or inducing an immune response in a subject suffering from a cancer, comprising administering to the subject an effective amount of an isoaspartylated protein or a fragment thereof, or an antibody or antigen binding fragment that binds specifically to an isoaspartylated protein or a fragment thereof.

Group II, claim(s) 15-20, drawn to the special technical feature of a composition, comprising:
a.    an isoaspartylated protein or a fragment thereof, or an equivalent of each thereof, or
b.    an antibody that binds specifically to an isoaspartylated protein or a fragment thereof; and
and optionally a carrier.


Group III, claim(s) 24, drawn to the special technical feature of a method to monitor the therapy of claim 1, comprising contacting a sample isolated from the subject with an effective amount of an antibody or antigen binding fragment thereof, and assaying for binding of the antibody or fragment to a polypeptide or protein in the sample, wherein the polypeptide or protein specifically to an isoaspartylated protein or a fragment thereof.


SPECIES ELECTIONS
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species Elections for Groups I and III
A.	The species of therapeutic agent administered are as follows (claim 1): 
(i) isoaspartylated protein or fragment thereof (claims 5-9); or
(ii) an antibody that binds specifically to an isoaspartylated protein (claims 10 and 11).

B.	 If Applicants elect the species of “(i) isoaspartylated protein or fragment thereof” in A above, Applicants must elect a species in B below:
(i) Hu or HuD protein (claim 5);
(ii) protein or fragment comprises isoaspartylated residue (claim 6 and 8);
(iii) fragment comprises amino acid capable of isoAsp conversion (claim 7); or
(iv) fragment comprises an RNA recognition motif 1 (claim 9).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claim is generic because the protein and antibody are listed alternatively and not generically.


Species Election for Group II
C.	The species of therapeutic agent comprised in the composition are as follows (claim 15): 
(i) isoaspartylated protein or fragment thereof (claims 16-20); or
(ii) an antibody that binds specifically to an isoaspartylated protein.

D.	 If Applicants elect the species of “(i) isoaspartylated protein or fragment thereof” in C above, Applicants must elect a species in D below:
(i) Hu or HuD protein (claim 16);
(ii) protein or fragment comprises isoaspartylated residue (claim 17, 19);
(iii) fragment comprises amino acid capable of isoAsp conversion (claim 18); or
(iv) fragment comprises an RNA recognition motif 1 (claim 20).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I - III appears to be a therapeutic agent that is an antibody binding an isoaspartylated protein.
However, said technical feature does not constitute a special technical feature in view of US Patent Application Publication 2015/0232539, Laird et al. Laird et al teach a composition for treating cancer comprising an effective amount an antibody or antigen binding fragment that binds specifically to an isoaspartylated protein or a fragment thereof (Claims 25-26; "25. A pharmaceutical composition useful for treating small cell lung cancer, comprising; an effective amount of an antibody that binds specifically to an isoaspartylated neuronal protein ectopically expressed in lung cancer cells; and a pharmaceutically acceptable carrier, wherein said neuronal protein is selected from the group consisting of HuB, HuC, HuD, Soxl, Sox2, Sox21, ZIC2, ZIC4, Nova-1, voltage-gated calcium or potassium channels (VGCC, VGKC), GABA receptors, nicotinic acetylcholine receptors, neuron-specific enolase, recoverin, synaptotagmin, and synaptophysin. 26. The pharmaceutical composition of claim 25, wherein said antibody is a monoclonal antibody").
Therefore, the technical feature linking the inventions of Groups I - III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I - III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642